Citation Nr: 1224640	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  08-34 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to September 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In April 2012, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

The Board notes that the RO reopened the Veteran's claim and decided it on the merits.  However, despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issue of entitlement to service connection for a back disability (on the merits) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The September 2003 rating decision that denied service connection for a low back disability was not appealed and is final.

2.  Some of the evidence received since that September 2003 rating decision includes evidence that bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a back disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Given the Board's favorable disposition to reopen the claim for service connection for a back disability and the need to remand the claim on the merits for additional evidence, the Board finds that no discussion of VCAA compliance is necessary at this time.

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In Shade v. Shinseki, 24 Vet. App 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court), interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  The Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Id. at 121.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  Id.  

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for a low back disability was previously denied by rating decision in September 2003.  The claim was denied because the evidence did not show a confirmed diagnosis for the claimed issue, that the claimed condition was incurred in or caused by military service, or that it was the result of injury or disease incurred during military service.  The Veteran did not disagree with that decision and it became final.  

The evidence received subsequent to the September 2003 rating decision includes lay statements and medical opinions.  Specifically, a February 2007 statement from one of the Veteran's comrades indicates that the Veteran was thrown overboard and slammed into the side of the ship after being promoted aboard.  According to the comrade, the Veteran was too injured to swim and had to be assisted to sick bay where he spent several days.  In an April 2008 letter, the ship's executive officer recalls hearing that the Veteran was injured during an initiation where the Veteran was thrown overboard from the bow of the ship.  While the executive officer did not witness these events he did hear about it from several people aboard the ship and was aware that the Veteran was confined to sick bay for several days following the incident.  In addition, in October 2008 and December 2011, private physicians opined that the Veteran had a back disability related to the incident he described during service.

Presuming the credibility of the evidence for the sole purpose of determining whether new and material evidence has been received, the Board finds that the new evidence relates to unestablished facts and raises a reasonable possibility of substantiating the claim.  Thus, such evidence is new and material, and the claim for service connection for a back disability is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened.


REMAND

The Veteran asserts that he has a low back disability as a result of his military service.  He describes an incident in May 1969 where he was subjected to an initiation after being promoted and was thrown overboard from the deck of the ship.  According to the Veteran, he resisted and grabbed a rail.  This caused him to hit his back on one of the ship's columns before falling into the water.  The Veteran reported being taken to sick bay and treated there for a number of days.  

Treatment records do not document the above incident; however, the Veteran contends that the incident was not recorded as it was a result of hazing.  In an April 2008 letter, the ship's executive officer suggests that the incident might not have been recorded for that very reason.  As noted above, the ship's executive officer and another sailor have submitted statements meant to corroborate the Veteran's report of injury during service.  Service treatment records do show that the Veteran had a normal clinical evaluation of the spine at separation and that a chest X-ray was normal at that time.  

The Veteran contends that he was processed out of the Navy quickly as he was given a hardship discharge after his wife died.  At his hearing he testified that he did not have a physical examination at separation and no X-rays were taken.  Board Hearing Tr. at 5, 6.  However, the separation examination report on file includes the Veteran's signature and the signature of the examining physician and dentist.  As such, the Board finds that the Veteran did have a separation examination and that evaluation of the spine was normal at that time as was a chest X-ray.  

The Veteran contends that he has had periodic back pain since the military.  

The first medical evidence of any back injury is in October 2002 when the Veteran complained of low back pain at a VA Agent Orange Examination and reported a history of a back injury in 1969.  X-rays from 2004 showed an old compression fracture of the L1 body with degenerative bone spurring in L1 and L2; degenerative bone changes were also seen in the lower thoracic spine.  It is noted that the Veteran also fractured his L4 vertebra in 2009.  Various diagnoses related to the back are of record.  

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims (Court) made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this case there is clear evidence of current back disability and the Veteran and his shipmates have relayed that the Veteran injured his back when he was thrown overboard during an initiation.  In addition, two physicians have opined that the current back disabilities are related to the above incident.  As such, a medical opinion is necessary in this case.  See id.  While there are two private medical opinions of record, neither is adequate for purposes of deciding this claim.  

In the first opinion, offered in December 2008, a physician opined that in his professional opinion the old compression fracture of the L1 body and the large anterior bone bridge formation noted between L1 and L2 was most likely (or at least as likely as not) related to the hazing incident in 1969.  However, as the physician did not provide a rationale for this opinion it is of no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  In the second opinion, offered in December 2011, a physician opined that current lumbar spine medical problems are more likely than not directly related to the Veteran's injury suffered while in the service of the United States Navy and that the fractures located on X-rays at L1 and L4 are indeed old fractures and it is at least as likely as not that they could have occurred during the Veteran's military career.  This opinion is not adequate to make a determination in this case as it does not account for the normal evaluation of the spine at the time of separation from the military and because it suggests that the L4 fracture occurred in service, a fact that is clearly disputed by other evidence including the Veteran's own statements.  Board Hearing Tr. at 9.  No VA opinion has been obtained.  

As there is not an adequate medical opinion as to the question of whether the Veteran has a current back disability related to his service, he should be afforded a VA spine examination and a medical opinion should be obtained.  See McLendon, 20 Vet. App at 81.  Specific instructions to the examiner are detailed below.  

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record. 

During treatment, the Veteran reported being in a motor vehicle accident in 1995 which led to cervical spine fusion at C3 and C4.  As diagnostic or other testing of the thoracic or lumbar spine may also have been performed after this accident, these records are potentially relevant to the underlying claim.  The Veteran should be asked to provide information and authorization for VA to obtain any medical records related to the 1995 motor vehicle accident.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide authorization to obtain any outstanding, relevant private records, to include records related to his 1995 motor vehicle accident.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

2.  After the above has been accomplished to the extent possible, schedule the Veteran for a VA spine examination to determine the nature of any current back disability, and to obtain an opinion as to whether such is possibly related to service.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to the following questions:

(a) Would a compression fracture at L1 be noticeable on a chest X-ray?

(b) Is it at least as likely as not (50 percent probability or greater) that any current back disability arose during service or is otherwise related to service?  

For purposes of the above opinions, the examiner should consider as fact that the Veteran had back pain during service after being thrown overboard and that he subsequently had a normal evaluation of the spine and a normal chest X-ray at the time of separation.  A rationale for all opinions expressed should be provided.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


